Citation Nr: 0726018	
Decision Date: 08/21/07    Archive Date: 08/29/07	

DOCKET NO.  04-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headache.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service for 4 months and 
25 days from March to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The case is not ready for appeal but 
must be remanded for additional evidentiary development to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In testimony at two hearings recently completed at the RO 
before a hearing officer, and the undersigned, the veteran 
has testified that he was injured during his brief period of 
military service and hospitalized for five days.  There is no 
record of hospitalization or treatment for any claimed 
disability in the relatively few service medical records on 
file.  Although the service medical records were collected 
years earlier at the time of the veteran's initial claims, 
there does not appear to have been any subsequent follow-up 
search, and the US Court of Appeals for Veterans Claims has 
held that a single search for service medical records is 
never adequate.  Accordingly, the Board will request a search 
for an additional search for both service medical and service 
personnel records.  

Also at the veteran's most recent hearing, he reported that 
he was treated within one year of service separation, in 
February 1975, at a VA Hospital or Medical Center in 
Montgomery, Alabama.  It does not appear that a request for 
the veteran's treatment records at this facility from this 
time period has previously been processed.  The veteran has 
also discussed receiving treatment later at the Wichita, 
Kansas, VA Hospital, and while there are some records from 
this facility on file, an additional request for any records 
in the possession of that facility would be prudent.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  A military records specialist should 
process another request to the National 
Personnel Records Center (NPRC) for any 
and all available service medical 
records, and any and all service 
personnel records for the brief period of 
the veteran's military service from March 
through August 1974.  Because records of 
military hospitalization may be 
maintained separately from ordinary SMRs, 
a separate request for any records of 
hospitalization for the veteran for the 
military hospital located at Fort 
Jackson, South Carolina, for the period 
of March through August 1974 should also 
be processed.  (Although the veteran has 
claimed a five-day hospitalization in 
April 1974, it would be prudent to 
process a search for any records from 
this facility at any time from March 
through August 1974.)  The RO should also 
process a request for any records of the 
veteran's medical treatment at a VA 
hospital (or any outpatient facility) 
located in Montgomery, Alabama, from 
January through March 1975 (to cover 
treatment recalled as having been 
received in February 1975).  Finally, 
although there are records on file of the 
veteran's hospitalization at the Wichita, 
Kansas, VA Hospital from October to 
December 1976, another request for all 
records of the veteran's treatment at 
that facility may result in the 
production of additional clinical records 
to the two hospital summaries now on 
file.  Any and all records obtained 
should be included in the veteran's 
claims folder.  

2.  After completion of the above 
development, the RO should again address 
the issues pending on appeal.  If any 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case, which includes a discussion 
of the development requested in this 
remand.  They must be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

